Citation Nr: 0119130	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from January 1976 to 
January 1979, and from September 1979 to August 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

On April 23, 2001, the appellant testified at a video 
conference hearing before the undersigned Member of the 
Board.  A transcript of that hearing has been associated with 
the record on appeal.


FINDING OF FACT

The new evidence associated with the claims folder since the 
prior denial of service connection for hypertension, in 
particular, the report of the appellant's discharge physical 
examination conducted in July 1992, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), (c) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

Entitlement to service connection for hypertension was denied 
by the Board in a decision dated September 9, 1999.  That 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991).  The 
Board at that time denied the claim as not well grounded 
because while the evidence showed the existence of a current 
hypertensive disorder since approximately February 1997, 
there was no medical evidence which provided a basis to link 
the disorder to the appellant's military service.  Evidence 
submitted in connection with the present appeal includes the 
report of a previously unavailable service discharge physical 
examination conducted in July 1992 that noted a number of 
elevated blood pressure readings (160/120 (sitting), 144/82 
(after three minutes), 136/80 (after four minutes) and 134/76 
(after five-six minutes)), of which the latter three readings 
were reported as normotensive.  The "new," i.e. non-
duplicative, evidence also included the appellant's "Report 
of Medical History" completed in connection with the July 
1992 discharge examination, which did not reflect any 
complaints or history of high blood pressure, and the report 
of a chest X-ray taken in July 1992, which although noted as 
an underpenetrated anterior-posterior study, reflected the 
examiner's impression that the study was negative for any 
pertinent abnormalities.

Based on these new service medical reports, read together 
with the balance of the evidence in light of the newly-
enacted Veterans Claims Assistance Act of 2000 (the VCAA), 
which eliminated the legal standard (well-grounded claim) 
employed by the Board to deny this claim in September 1999, 
the Board finds that under the more relaxed new and material 
standard set forth under Hodge and its progeny, this claim 
now deserve further consideration on a de novo basis.  The 
Board observes that the new-and-material-evidence standard 
does not require the appellant to prove his claim; rather, 
evidence is new and material if it "bears directly and 
substantially upon the specific matter under consideration, 
. . . and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  In this case, the newly-
obtained service discharge examination report satisfies this 
regulatory criteria, specifically, to the extent that it 
reflects additional elevated blood pressure readings recorded 
just prior to service discharge, which when read together 
with his high cholesterol noted on the report, was submitted 
by the appellant in support of his claim that he had 
"prodromal findings" of his current hypertensive disorder 
shown in service.  See Appellant's Brief, pg. 2 (June 7, 
2001).  With the elimination of the well-grounded claim 
requirement with the passage of the VCAA in November 2000, 
further medical examination findings and analysis is needed 
to properly adjudicate this claim.  Moreover, the July 1992 
service discharge examination report satisfies the criteria 
under 38 C.F.R. § 3.156(c), which specifically provides 
authority to reopen and reconsider a finally denied claim 
when, as here, previously unavailable service medical records 
have been submitted into the record.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(a) and (c), the Board 
concludes that new and material evidence has been submitted 
to reopen the claim of service connection for hypertension.  
However, for the reasons set forth below in the REMAND 
section of this decision, further development of this claim 
is in order.

ORDER

To the extent of the finding that evidence submitted since 
the September 1999 Board decision constitutes new and 
material evidence sufficient to reopen the appellant's claim 
of service connection for hypertension, the appeal is 
granted.


REMAND

As noted above, the Board finds that additional development 
of the record is necessary in light of VA's duty-to-assist 
obligation under the newly amended versions of 38 U.S.C.A. 
§§ 5103A and 5107(a).  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (eliminates well-grounded claim requirement for all 
claims seeking entitlement to veterans benefits and provides 
specific statutory criteria for developing disability 
compensation claims).  In April 2001, the appellant testified 
that he was currently being treated for his hypertension by a 
private physician in Georgia (Dr. J. Watson), who reportedly 
told him that his hypertension could be related to service 
given the elevated blood pressure readings noted therein.  
[Transcript at pg. 4].  There are no affidavits or statements 
from Dr. Watson in the claims file, and it does not appear 
that any specific attempts were made to solicit a statement 
from this physician or to obtain his medical records.

Therefore, to accord the appellant the statutory right to 
fully develop his claim consistent with the newly enacted 
provisions of the VCAA, the RO should provide him the 
opportunity to submit any supporting evidence regarding the 
etiology of his hypertension, to include supporting 
statements and/or medical records from Dr. Watson.

Further, upon completion of the above, the RO should schedule 
the appellant for a medical examination to address the nature 
and etiology of the hypertensive disorder claimed as service 
connected based on a complete review of the evidence in the 
claims file.  In the Board's view, the record does not at 
this time contain sufficient medical evidence to decide this 
claim.  38 U.S.C.A. § 5103A(d)(1) and (2), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating lay and/or medical-opinion 
evidence he may have pertaining to the 
etiology of his hypertensive disorder, to 
include affidavits or statements from 
Dr. Watson, as noted above.  The RO 
should assist the appellant in obtaining 
such evidence, as appropriate.  If he 
identifies medical treatment and provides 
specific dates, all VA records identified 
in this manner should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  Development to this end 
should include specific attempts to 
obtain any medical treatment/evaluation 
records from the sources already 
identified by evidence in the record, 
specifically, the private medical 
treatment provided by Dr. Watson.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for appropriate VA compensation 
examination for the purpose of addressing 
the nature and etiology of the 
hypertensive disorder for which service 
connection is being sought. The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted, and in conjunction with a 
thorough review of the evidence in the 
claims folder, and with the clinical 
findings noted on examination, the 
examining VA physician should determine 
whether the appellant currently has a 
hypertensive disorder, and if so, render 
an opinion addressing whether it is at 
least as likely as not that any current 
disability of the heart, to include 
hypertension, was incurred in or 
aggravated during the appellant's active 
duty military service.  The examiner must 
fully consider the appellant's service 
medical records and all post service 
medical evidence, with the purpose of 
reconciling the chronological and 
etiological questions that exist, to 
include the allegation that the 
appellant's in-service reported elevated 
blood pressure readings and high 
cholesterol represented the prodromal 
stage of his later-diagnosed 
hypertension.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The reports of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  The RO should take any other action 
necessary to comply with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.

5.  Thereafter, the RO should 
readjudicate the appellant's claim with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  As noted above, the RO 
must proceed to evaluate this claim de 
novo and on the merits as the Board 
herein has reopened the claim on the 
basis of new and material evidence and 
the VCAA has eliminated the well-grounded 
claim requirement.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



